DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    Information Disclosure Statement
2.           The information disclosure statements (IDS) were submitted on the following: 08/10/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 1-4, 8, 10-12, 28 are rejected under 35 U.S.C. 103 as being un-patentable over Paek et al., (US Publication no. 2017/0170107), in view of Shiraiwa et al., US-7,196,008.

-a semiconductor substrate (item 110, fig. 4); 
-a conductive pad (item 111) on the semiconductor substrate; 
-a redistribution line conductor (item 130, fig. 4) electrically connected to the conductive pad; 
-a coating insulator (item 150, fig. 4) that covers the redistribution line conductor and partially exposes the redistribution line conductor (as seen in fig. 4); 
-and an oxide layer (item 141, fig. 4) provided below the coating insulator (item 150) and extending along a top surface of the redistribution line conductor, the oxide layer being in contact with the redistribution line conductor (as seen in fig. 4).
	Paek appears to not specify that the oxide layer 141 is an aluminum oxide layer. 
However, Shiraiwa et al., discloses in FIGS. 9 and 11, a liner layer 202 is comprised of aluminum oxide (Al.sub.XO.sub.Y). In an example embodiment of the present invention, the aluminum oxide for the liner layer 202 has a chemical composition of Al.sub.2O.sub.3.

To provide enhanced performance to memory devices such as flash memory devices for example, and more particularly to forming aluminum oxide as a liner, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Paek et al., with the process of Shiraiwa et al., to prevent leakage current for devices formed in the active area of the periphery region. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to modify the oxide layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
 


Claims 3-4, 8 The combination of Paek/Shiraiwa et al., discloses the semiconductor package of claim 2, but does not specify “wherein a thickness of the aluminum oxide layer is about 3 nm to about 50 nm” (claim 3), and “wherein a thickness of the aluminum oxide layer is about 5 nm to about 20 nm” (claim 4); “wherein the redistribution line conductor has a resistivity of about 15 nQ m to about 20 nQ m at 20 C”. 
	The semiconductor art well recognized that conductor thickness (metal plate acts as a conductor when the thin plate and multilayer wiring substrate are electrically connected) controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness). Conductor thickness is therefore an art recognized result affecting parameter. 
According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious to determine (for example by routine experimentation) the optimum conductor (or "metal plate") thickness.

Claim 10. The combination of Paek/Shiraiwa et al., discloses the semiconductor package of claim 1, further comprising a passivation layer that covers the semiconductor substrate and exposes the conductive pad, wherein the redistribution line conductor extends on the passivation layer and is connected to the conductive pad that is exposed. This would read through the structure of fig. 5 of Paek.

Claim 11. The combination of Paek/Shiraiwa et al., discloses the semiconductor package of claim 10, wherein the aluminum oxide layer continuously extends on side surfaces of the redistribution line 
Claim 12. The combination of Paek/Shiraiwa et al., discloses the semiconductor package of claim 11, wherein the aluminum oxide layer extends along an interface between the passivation layer and the coating insulator. This would read through the structure of fig. 5 of Paek.

                    Allowable Subject Matter
5.	Claims 5-7, 9, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of forming a plurality of intermediate structures corresponding to the plurality of interconnects by etching a contact metal on the substrate to form each of the intermediate structures.
(B)	Since claims 6-7 are dependent claim of objected claim (claim 5), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 5).	

(C)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the aluminum oxide layer extends to side surfaces of the redistribution line conductor and has a first thickness on the top surface of the redistribution line conductor and a second thickness on side surfaces of the redistribution line conductor, and the first thickness is greater than the second thickness.



6.          Claims 13-18 are allowed.                                                                     
					Reasons for Allowance
7.          The following is an examiner’s statement of reasons for allowance:
8.           Regarding claims 13-18, the prior art failed to disclose or reasonably suggest a conductive connector that contacts a portion of the redistribution line conductor that is exposed; and a metal oxide layer that is provided on the redistribution line conductor and that surrounds the conductive connector, wherein a metal of the metal oxide layer is different from a main component of the redistribution line conductor.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899